Citation Nr: 1714727	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-24 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 2, 2013, for payment of compensation under 38 U.S.C.A. § 1151 for left eye vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The Veteran had active service from November 1966 to November 1970.

This case comes before the Board on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A claim for payment of compensation under 38 U.S.C.A. § 1151 for left eye vision loss was withdrawn by the Veteran in a written statement received by VA on March 4, 2011.

2.  The Veteran filed an informal claim for payment of compensation under 38 U.S.C.A. § 1151 for left eye vision loss on July 3, 2013.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 3, 2013, for payment of compensation under 38 U.S.C.A. § 1151 for left eye vision loss are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on the Veteran's behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided notice in September 2013.  Additionally, the Veteran and accredited representative have shown through their submissions and testimony at the September 2016 hearing actual knowledge of the information necessary to substantiate the claim.

VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Earlier Effective Date

Generally, the effective date for benefits is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2016). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, a duly authorized representative, or a person acting as next friend who is not of full age or capacity may be considered an informal claim.  38 C.F.R. § 3.155 (2016).

On December 21, 2010, the Veteran contacted VA and initiated a claim for payment of compensation under 38 U.S.C.A. § 1151 for left eye vision loss.  On December 30, 2010, the RO sent the Veteran a notice letter informing him of the information necessary to substantiate the claim.  On February 23, 2011, the RO sent the Veteran a letter informing him that VA had requested copies of treatment records or other evidence from Dr. W. and Dr. G.

In a letter date stamped as received by VARO St. Petersburg on March 4, 2011, the Veteran stated "I sent a notarized letter to the St. Petersburg office withdrawing the 1151 claim in favor of a tort claim.  I cannot understand why we have received this letter from the VA... concerning the 1151 when it has been withdrawn."  That letter was signed by the Veteran.

In a letter dated March 17, 2011, the RO informed the Veteran that, "We received your request to withdraw your claim for 1151 left eye condition on March 4, 2011.  Based on your request, no further action will be taken on your claim.  If you decide to file the same claim within one year of the date of this letter, the effective date for any grant of benefits, if entitled, will be awarded as if the claim were not withdrawn.  If the same claim is not filed within a year, benefits, if entitlement is established, may not be paid prior to the date of its receipt."

On July 2, 2013, more than one year following the withdrawal, the Veteran contacted the RO and expressed a desire to file a claim for payment of compensation under 38 U.S.C.A. § 1151 for left eye vision loss.  On a document date stamped as received by the RO on July 30, 2013, the Veteran filed a formal claim for payment of compensation under 38 U.S.C.A. § 1151 for left eye vision loss.  In a January 2014 decision, compensation for left eye vision loss was granted under 38 U.S.C.A. § 1151, effective July 2, 2013.

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Following the March 4, 2011, withdrawal of the Veteran's prior claim, there is no further claim for payment of compensation under 38 U.S.C.A. § 1151 from either the Veteran or accredited representative before July 2, 2013.  Over one year passed subsequent to the Veteran's written withdrawal of the prior claim before he filed another claim for compensation under payment of compensation under 38 U.S.C.A. § 1151.  Thus, the Board finds that July 3, 2013, the date of receipt of the claim following the Veteran's prior withdrawal, is the appropriate effective date for compensation under payment of compensation under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

At the Veteran's September 2016 Board hearing, the Veteran's accredited representative indicated that he could not see a copy of the March 4, 2011 withdrawal in the electronic record.  The undersigned Veterans Law Judge agreed that at the time of the hearing, there appeared to be no documents in the claims file dated between January 4, 2011, and January 3, 2012.  However, the undersigned Veterans Law Judge also indicated at the hearing that the claims file would be reviewed more in depth.  On further review, the Veteran's March 4, 2011 written withdrawal of the claim is of record in the electronic claims file.

Of record is also a document date stamped as received by VA on February 9, 2012, from the Veteran's spouse.  She related that her husband was a Vietnam era Veteran.  She recounted the Veteran's experience of being sent by VA to an outside doctor who treated the Veteran for a condition that he did not have.  She related that her husband lost the use of his left eye, and the VA was responsible.  She expressed a desire for VA to treat her husband fairly 

Unfortunately, the February 9, 2012, letter from the Veteran's spouse cannot be considered a valid informal claim.  At the time that the Veteran's spouse submitted the February 2012 letter, the Veteran's accredited representative was Disabled American Veterans, as designated in a June 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  Additionally, the record does not show, and the Veteran has not claimed, that the Veteran was not of full age or capacity at the time of the February 2012 letter.  As the February 2012 letter was not from the Veteran, the Veteran's duly authorized representative, or a person acting as next friend because the Veteran was not of full age or capacity, the February 2012 letter cannot be considered an informal claim.  38 C.F.R. § 3.155 (2016).

The Board has carefully considered the Veteran's and Veteran's spouse' s statements that he withdrew the prior claim under 38 U.S.C.A. § 1151 to institute a tort claim because they were advised to by VA personnel.  That argument is essentially equitable in nature.  The Secretary of the VA, but not the Board, has discretionary power to provide equitable relief, and the Veteran is free to apply directly to the Secretary of VA and request that the Secretary of VA exercise discretionary authority to grant the claim on an equitable basis.  38 U.S.C.A. § 503 (West 2014); Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The Board does not have the authority to grant claims on an equitable basis.

Accordingly, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against a claim for any earlier effective date, the Board finds that the claim for an earlier effective date must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than July 2, 2013, for payment of compensation under 38 U.S.C.A. § 1151 for left eye vision loss, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


